01/08/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0077



                           No. DA 20-0077

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.

PHILIP ARGALL,

          Defendant and Appellant.

                               ORDER


     Upon consideration of Appellant’s motion to voluntarily dismiss

appeal and good cause appearing,

     IT IS HEREBY ORDERED that Appellant’s appeal in the above

matter is hereby DISMISSED with prejudice.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                  January 8 2021